                                            HASSAN HASSAN




    Analyst and author on militant Islam, nonviolent extremism, and geopolitics in the Middle East.
Hassan Hassan is the Director of the Non-State Actors in Fragile Environments Program at the Center for Global
Policy, a writer at The Atlantic and the co-author of ISIS: Inside the Army of Terror (with Michael Weiss). The
critically-acclaimed 2015 book was a New York Times bestseller, and was selected as one of the Times of
London’s best books of 2015 and as one of the Wall Street Journal’s top 10 books on terrorism. The book was
translated into more than a dozen major foreign languages.

Hassan also conducts training on extremism and the Middle East at various US government agencies, including
the Foreign Service Institute, and has testified before Congress.


Education:

2007 – 2008              University of Nottingham, School of Politics and International
                         Relations
                         MA International Relations



2000 - 2004              University of Damascus, Faculty of Arts & Social Sciences
                         BA English Language & Literature


Professional experience:

                                            Center for Global Policy
                    Director, Non-State Actors in Fragile Environments (March 2019 – present)

                                                 The Atlantic
                                     Columnist (September 2018 – present)

                         The Tahrir Institute for Middle East Policy, Washington D.C.
                                     Senior Fellow (January 2016 – present)

                                The National newspaper, United Arab Emirates
                                          Columnist (May 2011 – June 2018)

                                 The Delma Institute, United Arab Emirates
                      Research Associate and Programme Director (March 2014 – May 2015)

                                The National newspaper, United Arab Emirates
                                    Journalist (November 2008 – May 2015)

                                         Local media outlets, Syria
                                Correspondent (October 2004 – September 2006)


Publication:
    Writings appeared regularly in The Atlantic, Foreign Policy, The Guardian, Foreign Affairs,
      New York Times, the Daily Beast, Financial Times, Sada, Qantara, as well as various
      academic and policy publications.




    Case 2:19-cr-00013 Document 101-2 Filed 05/15/20 Page 1 of 1 PageID #: 658
